COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                      01-14-00984-CV
Style:                             Tiffany Thomas
                                   v. T. Jayakumar, First Street Hospital, and First Surgical Partners, LLC
Date motion filed*:                January 30, 2015
Type of motion:                    Appellees’ motion for recusal of the Honorable Chief Justice Sherry Radack
Party filing motion:               Appellees First Street Hospital and First Surgical Partners, LLC
Document to be filed:

Is appeal accelerated?        No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                          Current Due date:
         Date Requested:

Ordered that motion is:

                   Granted
                    If document is to be filed, document due:
                             The Court will not grant additional motions to extend time absent extraordinary circumstances.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________
          See TEX. R. APP. P. 16.3.




Judge’s signature: /s/ Chief Justice Sherry Radack
                                                           Acting for the Court

Panel consists of       ____________________________________________

Date: February 12, 2015